NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

KEITH DOUGHERTY,                                 No. 12-35580

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00168-JLR

  v.
                                                 MEMORANDUM*
BELLEVUE SCHOOL DISTRICT,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Keith Dougherty appeals pro se from the district court’s summary judgment

in his employment action alleging violations of Title VII, the Age Discrimination

in Employment Act (“ADEA”), and the Americans with Disabilities Act (“ADA”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Dougherty’s request for oral argument set forth in his opening brief.
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Kaplan v. City

of N. Las Vegas, 323 F.3d 1226, 1229 (9th Cir. 2003), and we affirm.

      The district court properly determined that the claims raised in Dougherty’s

first two charges of discrimination, filed with the Equal Employment Opportunity

Commission (“EEOC”), were time-barred because Doughtery did not file this

action within 90 days of receiving the right-to-sue letters. See 29 U.S.C. § 626(e)

(ADEA); 42 U.S.C. § 2000e-5(f)(1) (Title VII); 42 U.S.C. § 12117 (ADA);

O’Donnell v. Vencor Inc., 466 F.3d 1104, 1111 (9th Cir. 2006) (per curiam) (Title

VII and ADEA claims were untimely because complaint was filed more than 90

days after EEOC’s issuance of right-to-sue letter).

      The district court properly granted summary judgment as to the employment

claims raised in Dougherty’s third charge of discrimination, also filed with the

EEOC, because Dougherty filed the charge more than 300 days after his

resignation. See 29 U.S.C. § 626(d)(1)(B) (ADEA); 42 U.S.C. § 2000e-5(e)(1)

(Title VII); see also Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 118

(2002) (for an EEOC charge of hostile work environment to be timely, the

employee must file the charge within the statutory time period of any act that forms

the basis of the hostile work environment).




                                          2                                   12-35580
      The district court properly granted summary judgment as to Dougherty’s

retaliation claim arising from the unemployment benefits hearing because

Dougherty failed to raise a genuine dispute of material fact as to whether defendant

retaliated against him. See Bergene v. Salt River Project Agric. Improvement &

Power Dist., 272 F.3d 1136, 1140-41 (9th Cir. 2001) (elements of Title VII

retaliation claim); see also Poland v. Chertoff, 494 F.3d 1174, 1180 n.1 (9th Cir.

2007) (elements of an ADEA retaliation claim are the same as those of a Title VII

claim).

      The district court did not abuse its discretion by denying Dougherty’s

motions for further discovery. See Chance v. Pac-Tel Teletrac Inc., 242 F.3d
1151, 1161 n.6 (9th Cir. 2001) (setting forth the standard of review and explaining

that movant in a motion for further discovery must identify what information is

sought and how it would preclude summary judgment).

      Dougherty’s motion to expedite hearing of his case, filed on December 10,

2013, is denied as unnecessary.

      AFFIRMED.




                                          3                                    12-35580